C1 Motion to Suppress

FILED = __ LODGED
—_ RECEIVED ____ COPY
UNITED STATES DISTRICT COURT DEC 2 2019
DISTRICT OF ARIZONA cen
US DISTRICT COURT
EXHIBIT LIST -—- CRIMINAL y_U STRICT OF ARONA,
renner

USA vs. Michael Lacey. etal.

 

101

Last, First, Middle Initial

Li GOVERNMENT

10-3-19

10-3-19

Case 2:18-cr-00422-SMB Document 818 Filed 12/02/19 Page 1 of 4

 

 

 

 

C1 Non-Jury Trial Jury Trial

CR-18-422-PHX-SMBB

Year-Case No-Deft No-Judge

DEFENDANT

 

Exhibit C of Defendants’ Motion to Compel Discovery Docket
643-4 (6-19-19) April 5, 2018 Search Warrant, Application and
Order for DesertNet Servers

 

103

10-3-19

10-3-19

Various Ad Pages from the Native File BATES
DOJ-BP-004877106 Produced to Defendants on September 12,
2019

 

104

10-3-19

Exhibit J of Defendants’ Motion to Compel Discovery Docket
643-11 (6-19-19) Printouts of Imaged Ad Data Produced by
Government for Tacoma Ad ID 5698064

 

120

10-3-19

10-3-19

Printout of the Associated Databases and Images of the 70
Sample Ads Produced by the Government on

March 14, 2019 (approx. 682 pages) Demonstrative purposes
only

 

121

10-3-19

Exhibit K of Defendants’ Motion to Compel Discovery Docket
643-12 (6-19-19) Screenshot of Ad Object Editor for Tacoma
Ad ID 13151373

 

122

10-3-19

 
 

 

Screen Shot of AccessData FTK Imager

   

 

 

 

 

 

 

 

 

 

 

123 10-25-19 Tami Loehrs Hard Drive Review Spreadsheet

124 10-25-19 Tami Loehrs Declaration Doc. 717-1 Ex. A to Reply ISO of
Motion to Compel Discovery

125 10-25-19 (0-25-46, | Curriculum Vitae Tami Loehrs

126 10-25-19 Server Picture already Ex. 1 of governmet admitted exhibits
BATES DOJ-BP-0004884198 (Page 1)

127 10-25-19 Server Picture already Ex. 1 of government admitted exhibits
BATES DOJ-BP-00004884314 (Page 14)

128 10-25-19 (0-961 | Internet connection flow chart Demo enOocey

129 10-25-19 Error Message Screen Shot “Error in “F:\sdaStB216.E21”:
Invalid evidence file

130 10-25-19 Screen Shot Physical Drive 1 highlighted excel file sdp-

 

1B211.E01.txt

 

 

 

 
Case 2:18-cr-00422-SMB Document 818 Filed 12/02/19 Page 2 of 4

 

Screen Shot Physical Drive 3 “Unrecognized file system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

131 10-25-19 (unknown type)”
Screen Shot “diskO 2017-01-01 00-08-37” highlighted and file
132 10-25-19 not found dialogue box which reads “1:\qpx29\diskO 2017-01-01
00-08-37\qpx29_1.E02” Could not be found
Choose a new path for this file?
133 10-25-19 Screen Shot of Dell all in one highlighted
Case information Acquired using ADI3 Case Number: qpx108
134 10-25-19 . as .
unique description: Dell all in one
135 10-25-19 5-21-19 Email Will Gerken to Richard Robinson
EvidHearing10.3.19 _000401-000402
5-14-19 Email Gerken to Robinson
136 10-25-19 EvidHearing10.3.19-000403- 000405
137 10-25-19 Dutch Servers Seizures 302 (7-24-18) DOJ-BP-4739905
138 10-25-19 9 Dutch Servers 302 (7-31-18) DOJ-BP-4739906
Collection Item Log Dutch Servers 6-13-19
139 10-25-19 DOJ-BP-4884845
Collection Item Log Dutch Servers 6-12-19
140 10-25-19 DOJ-BP-4884618
302 of Dutch Servers (6-11-19) (6-23-19 Report written)
M41 10-25-19 DOJ-BP-4884855
302 of Dutch Servers (6-13-19) (6-23-19 Report Written)
M42 10-25-19 DOJ-BP-4884853
302 MLAT Dutch Servers 6-7-18
143 10-25-19 (7-24-19 Report Written) DOJ-BP-4739905
144 10-25-19 302 MLAT 7-31-18 Dutch Servers DOJ-BP-4739906
145 10-25-19 MLAT Letter 7-8-19 re Servers DOJ-BP-4899383
146 10-25-19 Dutch Letter to FBI re Servers 7-26-18 DOJ-BP-4739927
147 10-25-19 Superseding Indictment Doc 230
148 10-25-19 Motion to Compel Ex A Doc 643-2 (5-23-19) Letter to
Government from Whitney Bernstein
149 10-25-19 Motion to Compel Ex. B Doc. 643-3(6-3-19) Government
Response to Whitney Bernstein letter (5-23-19)
150 10-25-19 Motion to Compel Ex. D Doc. 643-5 (3-7-19) Government
Response to Whitney Bernstein Letter (2-26-19)
Motion to Compel Ex. E Doc. 643-6 (12-10-19) Government
15] 10-25-19 .
Letter Re Servers- Discovery
152 10-25-19 Motion to Compel Ex. F Doc. 643-7 (S-1-18) Defense
(Piccarreta Letter) to Government Re: Servers
153 10-25-19 Motion to Compel Ex. G Doc. 643-8 (4-10-19) Email Reggie
Jones to Whitney Bernstein re Server Inspection Idaho
154 10-25-19 Motion to Compel Ex. H Doc. 643-9 Example of Ads Screen

Shots Produced by Government

 

 

 
 

Case 2:18-cr-00422-SMB Document 818 Filed 12/02/19 Page 3 of 4

10-25-19

 
   

Motion to Compel Ex. I Doc. 643-10 Example of Ad Screen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

195 Shot Produced by Government
Motion to Compel Ex. L Doc. 643-13 Appendix of Requests for
156 10-25-19 . . . .
Production with Justification
157 10-25-19 Declaration of IRS Agent Richard Robinson with
Attachments 1-4 Doc, 626-4 (5-31-19)
158 10-25-19 Original Indictment Doc. 3 (3-28-18)
159 10-25-19 4-5-18 Original MOI of Carl Ferrer
160 10-25-19 043 Emails from Gerken 13.pdf
EvidHearing10,3.19_000450- EvidHearing10.3.19 000456
161 10-25-1 9 001 Emails from Cullen 1.pdf
EvidHearing10.3.19 000001-EvidHearing10.3.19 000003
003_ Emails from Frost 1-pdf
162 10-25-19 EvidHearing10.3.19 000007 - EvidHearing10.3.19 000008
163 10-25-19 005 Emails from Frost 3.pdf
EvidHearing10.3.19 000012 - EvidHearing10.3.19_ 000018
164 10-25-19 010 Emails from Frost 7.pdf EvidHearing10.3.19 000045
165 10-25-19 01 3_Emails from Frost 10.pdf .
EvidHearing10.3.19 000053 - EvidHearing10.3.19 000055
166 10-25-19 01 9_Emails from Frost 16.pdf
EvidHearing10.3.19 000066 - EvidHearing10.3.19 000068
167 10-25-19 +029 Emails from Gerken 1.pdf EvidHearing10.3.19 000380
168 10-25-19 030 Emails from Gerken 1-A.pdf
EvidHearing10.3.19 000381 - EvidHearing10.3.19 000384
169 10-25-19 031 Emails from Gerken 2.pdf
EvidHearing10.3.19 000385 - EvidHearing10,3.19_000389
170 10-25-19 035 Emails from Gerken 6.pdf
EvidHearing10.3.19 000401 - EvidHearing10.3.19 600402
171 10-25-19 036 Emails from Gerken 7.pdf
EvidHearing10,.3.19 000403 - EvidHearing10.3.19 000405
i? 10-25-19 04 1_Emails from Gerken 11 ~A.pdf
EvidHearing10.3.19 000425 - EvidHearing10.3.19 000438
173 10-25-19 044_Emails from Gerken 14.pdf
EvidHearing10.3.19 000457 - EvidHearingi0.3.19 000460
174 10-25-19 052_ Emails from Kempel 2.pdf
EvidHearing10,3.19_ 000480 - EvidHearing10.3.19 000491
175 10-25-19 Re Backpage Server Tags2
EvidHearing10,.3.19_ 000957-EvidHearing10.3.19 000959
Re BackpageS
176 10-25-19 EvidHearing10.3.19_000987-EvidHearing10.3.19_000994
Re Backpage’
7 10-25-19 EvidHearing10,3.19_ 001003-EvidHearing10.3.19 001012
178 10-25-19 Re Backpage9 EvidHearing10.3.19_001013

 

 

 

 

 

 
C1] Motion to Suppress

Case 2:18-cr-00422-SMB Document 818 Filed 12/02/19 Page 4 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

EXHIBIT LIST --- CRIMINAL

USA vs. Michael Lacey, et al.

 
   

101

Last, First, Middle Initial

L] GOVERNMENT

10-3-19

10-3-19

1) Non-Jury Trial Ogury Trial

Year-Case No-Deft No-fudge

x] DEFENDANT

  

   

xhibit of Defendants’ “Motion to ompel Discovery Docke
643-4 (6-19-19) April 5, 2018 Search Warrant, Application and
Order for DesertNet Servers

 

 

103

10-3-19

10-3-19

Various Ad Pages from the Native File BATES
DOJ-BP-004877106 Produced to Defendants on September 12,
2019

 

104

10-3-19

Exhibit J of Defendants’ Motion to Compel Discovery Docket
643-11 (6-19-19) Printouts of Imaged Ad Data Produced by
Government for Tacoma Ad ID 5698064

 

120

10-3-19

10-3-19

Printout of the Associated Databases and Images of the 70
Sample Ads Produced by the Government on

March 14, 2019 (approx. 682 pages) Demonstrative purposes
only

 

12]

10-3-19

Exhibit K of Defendants’ Motion to Compel Discovery Docket
643-12 (6-19-19) Screenshot of Ad Object Editor for Tacoma
Ad ID 13151373

 

 

  

   
 

    

 

TKI

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10-25-19 {)-a-(4 | Tami Loehrs’ Hard Drive Review Spreadsheet
125 10-25-19 10-25-19 | Curriculum Vitae Tami Loehrs
128 10-25-19 10-25-19 peemet connection flow chart
emonstrative purposes only
137 10-25-19 Dutch Servers Seizures 302 (7-24-18) DOJ-BP-4739905
302 of Dutch Servers (6-11-19) (6-23-19 Report written)
M41 10-25-19 DOJ-BP-4884855
302 of Dutch Servers (6-13-19) (6-23-19 Report Written
M42 10-25-19 DOJ-BP-4884853 \ °
183 10-25-19 10-25-19 | CF-1.pdfFerrerJencks 000001-FerrerJencks 000003
184 10-25-19 10-25-19 | CF 1-A.pdf FerrerJencks_000004
185 10-25-19 10-25-19 | CF 1-A.pdf FerrerJencks 000005
196 Declaration of Matthew Frost, Document 815 (11-27-2019)
197 { 3-d-1e | 12-11-2012 US v Certantes-Perez USDC WD TX
199 ~ | 2-19-2019 Doc. 51 Order re Motion to Compel
p-a-\F] US v. Gonzales 17-CR-01311 District Arizona &

 

 

US v Ordonez 18-CR-00539 District Arizona

 

 
